Hammond, J.
The interpretation of this contract is not entirely free from difficulty, but we think that the ruling of the judge before whom the case was tried was correct.
Two separate things were granted, namely, the “ right and license to use . . . ‘ Rolling Machine A,’ ” and the “ right and license to use” a second machine of the same kind, if the-defendant found that it required such a machine in its business.
In consideration of the grant the defendant agreed to pay $600 on the first day of July of each year during the life of the patents or any renewal thereof, “ as license fee and royalty for the use ” of the first machine, and in addition thereto, in case the second machine should be used, the sum of $2 per day for each and every day of its use during the preceding twelve months, provided that nothing was to be paid for the second machine for any day upon which the first should break down and the second be used in its place.
It is. to be noticed, that while nothing is to be paid for the second machine for any day in which it is not used, there is no such provision about the first machine. No time is to be kept of the use of this, and there is no provision for apportionment. Suppose the machine should be used for only six months, or one day, would the $600 be correspondingly reduced? We do not understand the defendant to contend that there could be any such apportionment, but its contention is, that if no use whatever is made of the machine during the whole year then *396nothing is due for that year. If, as is claimed by the defendant," use is to be the test, it would be a singular interpretation of this contract to hold that the defendant need pay nothing if he does not use the machine at all during the year, but if he uses it one day he must pay the whole sum of |600. ' If use is to be the basis of the fee, such an interpretation would hardly seem reasonable. Moreover, in the case of the second machine, use was the measure of the sum to be paid, and that intention as to that machine is aptly expressed. If the same intention had existed with reference to the first machine, there would seem to be no reason why it could not have been as clearly expressed, and we naturally should look for such an expression, especially since the attention of the parties had been directed to that method of calculating the sum to be paid when thinking of the second machine.
The most reasonable interpretation of the contract is that a settlement was to be made annually upon the first day of July, and that the $600 was to be paid for the first machine whether it was used or not for any part of the year, and without reference to its use; and that the second machine was to be paid for according to its use.
The plaintiff has laid much stress upon the fact that this contract as a whole was the result of the settlement of a controversy concerning the use of such machines, but we have not deemed that to be very material, although it would point iti. the direction of what we think to be the true meaning of the contract.

Judgment on the finding.